Citation Nr: 1759035	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-21 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel

INTRODUCTION

The Veteran had a period of active duty service from January 1977 to November 1977.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of April and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2010, the Veteran testified at a Travel Board Hearing.  A transcript of the hearing is of record. 

This case was previously before the Board in May 2011 and October 2012, on both occasions it was remanded for additional development.

In August 2014, the Board denied the claim. The Veteran subsequently appealed.

In a September 2015 memorandum decision, the United States Court of Appeal for Veterans Claims (CAVC or Court) vacated the August 2014 Board decision and remanded the matter to the Board for further review.

The claim was returned to the Board in January 2016, at which time it was remanded for additional development. 

The claim was again returned to the Board in March 2017 and the claim was again remanded to the RO for additional development, more specifically, a psychiatric examination if necessary and an addendum opinion, and the claim has since been returned to the Board. 

This appeal was processed using Legacy Content Manager Documents, and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records. 

FINDINGS OF FACT

The Veteran's acquired psychiatric disorder, to include depression and bipolar disorder is shown to be as likely as not related to his period of active duty service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, an acquired psychiatric disorder, to include depression and bipolar disorder, was incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017). 

A standard August 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(c) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran was afforded a VA psychiatric examination connected with the claim most recently in May 2016 which includes an opinion as to the etiology of any current mental disorder and its relationship to his period of service.  The Veteran's representative has contended that the VA examiner noted that the Veteran's mental health issues onset occurred in-service.  The Board agrees, the Veteran's contentions and evidence were adequately discussed, and findings were complete concerning any acquired psychiatric disorder other than PTSD.  This is especially true when the examination is considered in the context of the entire record.

As noted above, the Board remanded this matter in March 2017.  Specifically, the Board directed that a new VA examination be performed if necessary, an addendum opinion be issued by the examiner, and a supplemental statement of the case (SSOC) be prepared and sent to the Veteran if benefits were not granted.  A review of the Veteran's claims file shows that he was provided an updated SSOC in October 2017.  As the requested development has been completed, all remand requirements have been met to make a determination on the Veteran's mental disorder and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

SERVICE CONNECTION FOR MENTAL DISORDERS

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The first element of Shedden is established for this claim because the record clearly demonstrates that the Veteran has current mental disorders.  September 1977 Service Treatment Records (STR's) note a history of depression, excessive worry, and nervous anxiety.  Similar findings are made in subsequent records including in November 1992, November 1998, August 2011, November 5, 2012, November 28, 2012, May 2016, April 2016, and July 2017 VA examinations or private medical reports, along with addendum opinions, which contain a diagnosis of the Veteran's depression and bipolar disorder.

The Veteran's service treatment records (STR's) confirm that upon entrance in January 1977 the Veteran evaluated as normal for psychiatric purposes.  Psychologically, the STR's at entrance reveal no complaint of mental disorder by the Veteran to a medical examiner.  

On a November 1977 separation examination the Veteran evaluated with a diagnosis of depression, excessive worry, and nervous anxiety. 

On November 1992, the Veteran was admitted into a private treatment psychiatric facility and diagnosed with adjustment disorder with disturbance of emotion and conduct. 
 
On November 1998, the Veteran was admitted into a private treatment psychiatric facility and diagnosed with depression as per psychiatry and prescribed outpatient treatment.  The examiner also noted organic affective disorder, alcohol abuse, and cocaine abuse. 

During his September 2010 hearing, the Veteran testified that he was suffered from the onset of manic phases prior to being discharged from the military.  The Veteran also testified that he began experiencing symptomatology of his depressive bipolar disorder more frequently after being discharged from the military and eventually sought medical treatment in 1988 for which he was prescribed medicine and counseling. 

On and August 2011 VA examination, the examiner diagnosed the Veteran with a psychiatric disorder the examiner also noted that that it is not likely that any current psychiatric disorders had their onset during military service or are otherwise related in any way to service.  The veteran's own report clearly contradicts the possibility of the onset of his antisocial behavior symptoms during service and clearly documents that the veteran behavioral problems had begun well before service. 

On a September 2011 VA examination, the examiner noted that the veteran's own report shows a history of rebellious and aggressive and even assaultive behavior prior to military service along with anti-social behavior.  The examiner also noted that the Veteran's post service history of substance dependence is a clear extension of behaviors that began prior to service.  The examiner explained that the Veteran has shown a long term history of alcohol and drug dependence and it is well known that alcohol marijuana and cocaine are causes of significant mood disorders paranoia and at time psychotic thought processes.  The examiner also noted that the Veteran's symptoms developed well past service and have no relationship to his antisocial behaviors in service which were simply continuation of his childhood antisocial behaviors.  

On a November 5, 2012 VA examination, the examiner noted that there appeared to be no discernable difference between the veteran's description of his behavior during service and his behavior prior to the military.  The examiner also noted all symptoms reported during the interview by the veteran concerning his military service are consistent only with a personality disorder, and are in no way suggestive of an Axis I disorder acquired or otherwise.  The examiner also noted that, there is no evidence to suggest that the pre-service or the in-service findings are the early manifestations of any acquired psychiatric disorder subsequently diagnosed or demonstrated. The examiner opined that the Veteran's mood disorder symptoms occurred long after service and are most likely related to his severe alcohol and drug abuse, as well as the result of situational factors having nothing to do with his military service or reported behavioral problems during service. 

On a November 28, 2012 VA examination, the examiner noted that based on all available evidence, pre-service and in-service findings demonstrate the existence of a pre-existing personality disorder.  The examiner also noted that there was no credible evidence presented of any super imposed acquired psychiatric disorder either before or during service.  The examiner expressed that all symptoms reported by the Veteran concerning his military service are consistent only with personality disorder and are in no way suggestive of an Axis I disorder acquired or otherwise.  The examiner opined that the Veteran's mood disorder symptoms which occurred long after service are most likely related to his severe alcohol and drug abuse as well as the result of situational factors having nothing to do with his military service or reported behavioral problems during service.

On a May 2016 VA examination, the examiner noted that the Veteran's psychiatric issues began in his childhood and were present prior to his military service.  The examiner also noted that the same issues continued during his military service and after his discharge.  The examiner opined that the Veteran's bipolar disorder was not likely to be incurred in or caused by his military service. The examiner noted the Veteran's issues with drugs and alcohol appear to be secondary to his Bipolar Disorder and the Veteran's issues with drugs and alcohol also began prior to his military service.

On an April 2017 VA addendum opinion, the examiner noted that the Veteran's symptoms of depression are part of the Bipolar Disorder. The examiner opined that the veteran's diagnosis of Bipolar Disorder is not likely to have been incurred or caused by his military service. The examiner also opined that it is not as least as likely as not that the Veteran's Bipolar Disorder was incurred in or caused by his military service.

On a July 2017 VA addendum opinion to the VA examiner's April 2017 addendum opinion, the examiner noted that the Veteran's symptoms meet the criteria for a diagnosis of bipolar disorder.  The VA examiner noted the average age of onset for bipolar disorder is eighteen years old.  The examiner also opined that it is as least as likely as not that the onset of bipolar disorder symptoms began during the Veteran's military service. The examiner explained that this would account for the reports of no symptoms or psychiatric issues prior to his military service and psychiatric symptoms reported upon his exit examination.  The examiner noted that the Veteran's behavioral difficulties during his military service are as least as likely as not reflective of the onset of bipolar symptoms.  The examiner also noted that individuals with bipolar disorder commonly have co-morbid substance use disorders.  The examiner opined that the Veteran's alcohol use disorder and stimulant use disorder are as least as likely as not secondary to the bipolar disorder.  The also opined that, the Veteran likely used alcohol and stimulants in a maladaptive effort to cope with the manic and depressive symptoms of Bipolar Disorder.

The Veteran contends that he began suffering from depression and bipolar disorder during his time in-service. As noted above the Veteran's STR's reveal that at discharge the Veteran reported a history of depression, excessive worry, and nervous anxiety.  The most recent VA addendum opinion record reflects a current disability of bipolar disorder and depression.  The opinion also states that it is as least as likely as not that the Veteran's bipolar disorder symptoms begin during his military service.  It is indicated that discipline problems in service suggest the early onset of this disorder.  While there are conflicting opinions on file, the Board concludes that this opinion is quite complete and follows review of the entire record.  It places the evidence in equipoise, and with resolution of reasonable doubt, the appeal is allowed.


ORDER
Entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder is granted. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


